        Case 1:19-cv-10182-PGG-DCF Document 30
                                            28 Filed 08/19/21
                                                     08/17/21 Page 1 of 1
                                                                        2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
EDWARD GODDARD,

                                           Plaintiff,
                                                                              NOTICE OF WITHDRAWAL
                       -against-
                                                                              19-cv-10182-PGG-DCF
NATIONAL RAILROAD PASSENGER
CORPORATION (AMTRAK),

                                           Defendant.
----------------------------------------------------------------      X

         PLEASE TAKE NOTICE that Jamar Q. Green hereby withdraws his appearance on behalf of

defendant National Railroad Passenger Corporation (“Amtrak”) in the above-captioned action on the

following grounds:

         1.         As of September 15, 2020, Jamar Q. Green is no longer with the law firm of Landman

Corsi Ballaine & Ford P.C.;

         2.         All other counsel at Landman Corsi Ballaine & Ford P.C. who have appeared in the case

will remain as counsel on behalf of defendant Amtrak; and

         3.         Defendant Amtrak has been notified of his withdrawal.

Dated: New York, New York
       August 17, 2021
                                                           Yours,

                                                           LANDMAN CORSI BALLAINE & FORD P.C.

                                                           By:            /s/ Ronald E. Joseph
                                                                     Ronald E. Joseph
                                                                     Attorneys for Defendant Amtrak
                                                                     120 Broadway, 13th Floor
                                                                     New York, New York 10271
                                                                     (212) 238-4800
SO ORDERED:


_____________________________
    U.S.D.J.

August 18, 2021


4842-9411-1222v.1
